Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The indicated allowability of claim 14 is withdrawn.  Additionally, new grounds of rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been made on claims 11-14 below.

Claim Objections
Claims 23-26 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 18-21. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14, 22 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites the limitation "the consumable material" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12-14 and 22 recite the limitation "adjustable to fit different monitors". It is unclear what kind of monitors are being referred to.  
Claim 28 recites the limitation "the consumable material is connectable to the mounting and positioning device". It is unclear how the enticement comprises the consumable material and the enticement is a component of the mounting and positioning device as described in claim 1. Thus, how can the consumable material now be connectable to the mounting and positioning device?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10, 27 and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Su (U.S. Patent No. 5,815,090, as cited by applicant).
For claim 1, Su discloses a mounting and positioning device (as shown in Figs. 4-5b) for an electronic sensor in a termite monitor, the mounting and positioning device comprising an assembly including a termite enticement (Col. 5, lines 53-55: cellulose material”) adjacent a termite detection region (Fig. 5a: at lid having terminals, cable and clips) and the device being operably fittable inside a termite monitor (Fig. 4 shows the monitoring station) and being adapted to position an electronic sensor (Fig. 5a: circuit) adjacent the termite detection region (lid), the assembly being configured to draw termite activity to the detection region for detection by the electronic sensor activated by termite activity in the detection region (Col. 5, lines 55-60).
For claim 10, Su discloses the mounting and positioning device according to claim 1 wherein the device comprises a substantially planar unit (Fig. 5a shows “monitoring unit”) insertable into a monitor (Fig. 4: “monitoring station”) and having one or more detection regions (Fig. 5a shows the area below the lid having terminals, cable and clip) and consumable material attachment means (Fig. 5a: “clips”) adjacent the one or more detection regions (as shown in Fig. 5a).
For claim 27, Su discloses the mounting and positioning device according to claim 1 wherein the device comprises a substantially planar unit insertable into a monitor (as shown in Fig. 4) and having one or more detection regions (Fig. 5a shows the area below the lid having terminals, cable) and flanges (Fig. 5a shows the area below the lid having clips) adjacent the one or more detection regions, said flanges adapted to hold consumable material (as shown in Fig. 5a).  
For claim 28, Su discloses the mounting and positioning device according to claim 1 wherein the device comprises a substantially planar unit insertable into a monitor (as shown in Fig. 4) and having one or more detection regions (Fig. 5a shows the area below the lid having terminals, cable) and flanges (Fig. 5a shows the area below the lid having clips) adjacent the one or more detection regions, said flanges adapted to hold consumable material (as shown in Fig. 5a), and further wherein the consumable material comprises a number of independent consumable material elements (Col. 5, lines 53-55: cellulose material”) that are secured around the or each 8Serial No. 16/226,82819-907922 Response to Non-Final Office Action dated December 9, 2021Response Dated: April 13, 2022detection region and the consumable material is assembled as an array or column (as shown in Fig. 5a) and there is provided corresponding connections (Fig. 5a at clips) so that the consumable material (Fig. 5a: directly below the lid) is connectable to the mounting and positioning device opposite the sensor when the sensor is positioned by the device (Figs. 5a shows the sensor circuit extending towards a terminal end of the consumable material opposite the consumable material connection to the lid).

Claims 1-9 and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nimocks (David A Nimocks III, WO 97/26788 A1).
For claim 1, Nimocks discloses a mounting and positioning device (as shown in Fig. 6) for an electronic sensor in a termite monitor (as shown in Fig. 2: 11), the mounting and positioning device comprising an assembly including a termite enticement (Figs. 1 and 3, Page 17, lines 3-7: interceptors 1 “made of a cellulose containing material palatable to termites”) adjacent a termite detection region (Page 19, lines 12-17: “inspection port” of cover 14) and the device being operably fittable inside a termite monitor (Figs. 2 and 3, Page 17, lines 5-6) and being adapted to position an electronic sensor adjacent the termite detection region (such that the inspection port defining the termite detection region is adjacent baiting and access opening 6 which is structured to allow access and insertion of an electronic sensor and the arrangement of the termite enticement interceptors 1 provide a hollow cavity in the center allowing for the positioning of an electronic sensor adjacent the termite detection region), the assembly being configured to draw termite activity to the detection region for detection by the electronic sensor activated by termite activity in the detection region (Page 17, line 30 - Page 18, line 3).
	For claim 2, Nimocks discloses a mounting and positioning device according to claim 1 wherein the enticement (Figs. 1 and 3: interceptors 1) forms a termite scaffold (Page 18, lines 22-37: “hollow square box”, “a block of wood”) leading from a position remote from the detection region (at the bottom of the device within the termite monitor 11) to a position proximal the detection region (Figs. 2 and 3: at the baiting and access opening 6 at the top of the device within the termite monitor 11).
	For claim 3, Nimocks discloses a mounting and positioning device according to claim 1 wherein the enticement (Figs. 1 and 3: interceptors 1) forms a termite scaffold (Page 18, lines 22-37: “hollow square box”, “a block of wood”) leading from a position remote from the detection region (at the bottom of the device within the termite monitor 11) to a position proximal the detection region (Figs. 2 and 3: at the baiting and access opening 6 at the top of the device within the termite monitor 11), the termite scaffold in use extending downwardly from the detection region (as shown in Fig. 6).
For claim 4, Nimocks discloses a mounting and positioning device according to claim 1 wherein the enticement (Figs. 1 and 3: interceptors 1) forms a termite scaffold (Page 18, lines 22-37: “hollow square box”, “a block of wood”) leading from a position remote from the detection region (at the bottom of the device within the termite monitor 11) to a position proximal the detection region (Figs. 2 and 3: at the baiting and access opening 6 at the top of the device within the termite monitor 11), the termite scaffold in use extending downwardly from the detection region (as shown in Fig. 6), the device having a main body (Fig. 6 and Page 19, lines 1-3: cover 14) and scaffold attachment (Figs. 1, 2 and 6: attachment hole 2, cover attachment hole 4, interceptor attachment hole 5) around the detection region (Page 19, lines 12-17: “inspection port” of cover 14) for removable attachment of the scaffold.
For claim 5, Nimocks discloses a mounting and positioning device according to claim 1 wherein the enticement (Figs. 1 and 3: interceptors 1) forms a termite scaffold (Page 18, lines 22-37: “hollow square box”, “a block of wood”) leading from a position remote from the detection region (at the bottom of the device within the termite monitor 11) to a position proximal the detection region (Figs. 2 and 3: at the baiting and access opening 6 at the top of the device within the termite monitor 11), the termite scaffold hanging (Fig. 6 and Page 16, lines 18-21: tie 15) from a main body (Fig. 6 and Page 19, lines 1-3: cover 14), the scaffold being removably attached to the main body (Page 16, lines 12-21: via tie 15) for removable attachment of the scaffold.
For claim 6, Nimocks discloses a mounting and positioning device according to claim 1 wherein the termite enticement (Figs. 1 and 3, Page 17, lines 3-7: interceptors 1 “made of a cellulose containing material palatable to termites”) comprises termite attractant (Page 17, lines 10-15 and Page 24, lines 32-36) located in proximity to the termite detection region (Page 19, lines 12-17: “inspection port” of cover 14) so that termites are enticed to climb onto and consume the attractant and thereby be drawn into activity in the termite detection region.
For claim 7, Nimocks discloses a mounting and positioning device according to claim 1 wherein the termite detection region comprises an opening (Page 19, lines 12-17: “inspection port” of cover 14) and the enticement (Figs. 1 and 3, Page 17, lines 3-7: interceptors 1 “made of a cellulose containing material palatable to termites”) comprises consumable material directionally placed to lead termites to the detection region (Page 17, line 30 - Page 18, line 3).
For claim 8, Nimocks discloses a mounting and positioning device according to claim 1 wherein the termite detection region comprises an opening (Page 19, lines 12-17: “inspection port” of cover 14) and the enticement (Figs. 1 and 3, Page 17, lines 3-7: interceptors 1 “made of a cellulose containing material palatable to termites”) comprises consumable material directionally placed to lead termites to the detection region (Page 17, line 30 - Page 18, line 3) and comprises spaced units of consumable material (Page 18, lines 22-37: “four interceptors…joined along their long side edges in order to form a hollow square box”, “a block of wood” defining a space between opposing sides of the box or block) secured about the termite detection region by a corresponding array of attachments (Page 16, lines 7-12: fasteners 3).
	For claim 9, Nimocks discloses a mounting and positioning device according to claim 1 wherein the device includes a peripheral region (Page 19, lines 18-23: outermost perimeter of cover 14) and the termite detection region (Page 19, lines 12-17: “inspection port” of cover 14) is located inside the peripheral region which is adapted to bring about the operative securement of the device in a monitor (Page 16, lines 12-21: via tie 15) while the enticement comprises consumable material (Page 17, line 26 - Page 18, line 10: the interceptors 1 are attached to the walls 9 of the termite monitor 11) connected in an intermediate area between the marginal region and the termite detection region (as shown in Fig. 6).	
	For claim 11, Nimocks discloses a mounting and positioning device according to claim 1 wherein the device comprises a substantially planar unit (Page 18, lines 22-37: “four interceptors…joined along their long side edges in order to form a hollow square box”, “a block of wood”) insertable into a monitor (Page 17, line 26 - Page 18, line 10: the interceptors 1 are attached to the walls 9 of the termite monitor 11) and having one or more detection regions (Page 19, lines 12-17: “inspection port” of cover 14) and further wherein the consumable material comprises a number of independent consumable material elements (Page 18, lines 22-37: “four interceptors…joined along their long side edges in order to form a hollow square box”) that are secured (Page 16, lines 7-12: fasteners 3) around the or each detection region (as shown in Figs. 3, 6 and 9) and the consumable material (1) is assembled as an array or column (Page 18, lines 22-37: “four interceptors…joined along their long side edges in order to form a hollow square box”, “a block of wood”) and there is provided corresponding connections (Page 16, lines 7-12: fasteners 3) so that the consumable material is connectable to the mounting and positioning device opposite the sensor when the sensor is positioned by the device.
For claim 12, Nimocks discloses a mounting and positioning device according to claim 1 wherein the device is adjustable to fit different monitors (Page 17, lines 30-33: such that the termite enticement, the interceptors 1, are constructed of a size to fit the dimensions, walls 9, of a termite monitor 11).
For claim 13, Nimocks discloses a mounting and positioning device according to claim 1 wherein the device is adjustable to fit different monitors (Page 17, lines 30-33: such that the termite enticement, the interceptors 1, are constructed of a size to fit the dimensions, walls 9, of a termite monitor 11) by removal of removable sections (Page 16, lines 7-12: via fasteners 3) from the device, the removable sections being connected to the device adjacent to the termite detection region (the arrangement of the termite enticement interceptors 1 fastened at the interior of the termite monitor 11 are adjacent the inspection port defining the termite detection region).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nimocks, as above.
For claims 14 and 22, Nimocks discloses a mounting and positioning device according to claim 1 wherein the device is adjustable to fit different monitors (Page 17, lines 30-33: such that the termite enticement, the interceptors 1, are constructed of a size to fit the dimensions, walls 9, of a termite monitor 11) by removal of removable sections (Page 16, lines 7-12: via fasteners 3), but fail to specifically show frangible sections being connected to the device adjacent to the termite detection region which are removable in order to suit different sized monitors for the purpose of retrofitting. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the monitoring and positioning device of Nimocks to include frangible sections for the advantage of fitting the device into termite monitors having different shapes and lengths, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nimocks, as above in view of Barber (U.S. Patent No. 7,212,129, as cited by applicant).
For claims 15 and 16, Nimocks discloses the invention substantially as claimed, including wherein a main body is in the form of a flat cover (Fig. 6: 14) having the termite detection region in the form of a hole (Page 19, lines 12-17: “inspection port” of cover 14) and there is a scaffold (Page 18, lines 22-37: “hollow square box”, “a block of wood”) fitted around the hole (Page 19, lines 12-15: “inspection of the interceptor(s) is made to detect termite activity”), the flat cover having attachments (Page 16, lines 12-21: tie 15) holding the scaffold, the scaffold comprising an array of slats (Page 18, lines 22-37: “four interceptors…joined along their long side edges in order to form a hollow square box”, “a block of wood”) held apart by the attachments (Fig. 6: interceptors 1 are separated by walls 9 with tie 15 therebetween) so that there are outer slats and inner slats with gaps between the slats (as shown in Fig. 10), but fails to specifically show the main body is a disc. However, Barber teaches a monitoring and positioning device (as shown in Fig. 23-24) for an electronic sensor (Fig. 23: pest sensing circuit 1052) in a termite monitor (Fig. 23: housing 1070), the mounting and positioning device including a termite enticement (as shown in in Fig. 23 and Col. 5, lines 43-63: substrate 1051) adjacent a termite detection region (Fig. 23 and Col. 23, lines 36-44 underside of cap 1080 with circuit subassembly module 1044); further including wherein a main body (Col. 24, lines 6-8, 11-13: cap 1080) is in the form of a disc (as shown in Figs. 6-7: 180). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the monitoring and positioning device of Nimocks to include the disc as taught by Barber for the advantage of corresponding to a termite monitor having a cylindrical shape. 
For claims 17, Nimocks discloses the invention substantially as claimed, including wherein a main body is in the form of a flat cover (Fig. 6: 14) having a termite detection region in the form of a hole (Page 19, lines 12-17: “inspection port” of cover 14) and there is a scaffold (Page 18, lines 22-37: “hollow square box”, “a block of wood”) fitted around the hole (Page 19, lines 12-15: “inspection of the interceptor(s) is made to detect termite activity”), the flat cover having an inner region adjacent the detection region (Page 19, lines 12-17: underside of the cover 14 defines the inner region near “inspection port” of cover 14), an outer marginal region (Page 19, lines 18-23: outermost perimeter of cover 14) and an intermediate connection region (Fig. 6: at openings 16 between the perimeter and inside of the interceptors 1) between the inner and outer regions whereby an enticement slat array (Page 18, lines 22-37: “four interceptors…joined along their long side edges in order to form a hollow square box”, “a block of wood”) is secured to direct termites toward the detection region (as shown in Figs. 3, 6, 9 and 10), but fails to specifically show the main body is a disc. However, Barber teaches a monitoring and positioning device (as shown in Fig. 23-24) for an electronic sensor (Fig. 23: pest sensing circuit 1052) in a termite monitor (Fig. 23: housing 1070), the mounting and positioning device including a termite enticement (as shown in in Fig. 23 and Col. 5, lines 43-63: substrate 1051) adjacent a termite detection region (Fig. 23 and Col. 23, lines 36-44 underside of cap 1080 with circuit subassembly module 1044); further including wherein a main body (Col. 24, lines 6-8, 11-13: cap 1080) is in the form of a disc (as shown in Figs. 6-7: 180). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the monitoring and positioning device of Nimocks to include the disc as taught by Barber for the advantage of corresponding to a termite monitor having a cylindrical shape.

Response to Arguments
Applicant's arguments filed 4/13/2022 have been fully considered but they are not persuasive.
Applicant argues, “In the Su reference, at columns 58-59, it is disclosed that: termites easily chew through the relatively thin wire. The wire disclosed by Su is both the detection region and the sensor. This must be so because the termites may chew all around the wire but will never be detected.
It is believed that a positioning device that positions a sensor adjacent the detection region and then detects termites in that adjacent region as claimed in claim 1,18 in principle fundamentally different to the device of Su, and for that reason claim 1 is not anticipated.”
The Examiner disagrees and wishes to clarify that the claim language recites “a termite detection region”. This recitation does not require a specific structure but merely delineates an area of the device about where termites are detected. Thus, the rejection of claim 1 states that the termite detection region of the Su reference is shown at the area under the lid, at the clips and above the lid at the terminals and cable, as shown in Figs. 5a-5b. This region or area is not the same as the sensor, which has been designated as the circuit, as shown in Fig. 5a, that runs the length of and adjacent the termite enticement cellulose material.
The applicant argues “If the Numocks’s cover is supposedly the device of Applicant's claim 1, then it falls well short, since it lacks any identifiable “mounting” for sensor. Therefore, there can be no disclosure in Nimocks of any kind of “positioning” in the absence of mounting, and furthermore the device of Applicant's claim 1 itself has “termite enticement” which is clearly not present in the Nimocks cover 14 which is just a flat lid.
Nimocks is wholly deficient of a disclosure or teaching of the use of any kind of sensor at all, let alone one that relies on being mounted and positioned adjacent the detection region and then detects termites in that adjacent region. Instead, Nimocks discloses a removable plug to view the interior for inspection of bait.”
It should first be noted that the mounting and positioning device of claim 1 fails to positively recite an electronic sensor and a termite monitor as part of the claimed invention. Also, the Examiner notes that the mounting and positioning device has been designated as at least a portion of the termite enticement (Figs. 1 and 3, Page 17, lines 3-7: interceptors 1 “made of a cellulose containing material palatable to termites”) and the termite detection region (Page 19, lines 12-17: “inspection port” of cover 14), not simply the cover 14. Figure 3 of the reference to Nimocks shows the arrangement of the termite enticement interceptors 1 such that a hollow cavity is formed enabling mounting and positioning of an electronic sensor within the hollow cavity adjacent the termite detection region. The disclosure of Nimocks, Page 17, lines 9-29, discuss placement of bait in the cavity which clearly supports the claim language of “adapted to position an electronic sensor”.

Allowable Subject Matter
Claims 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/Examiner, Art Unit 3643